DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
8/12/2022. In Applicant’s amendment, claim 1 was amended. Claim 21 is new.
Claims 1-10 and 21 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are withdrawn. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered and they are persuasive to overcome the rejection. Applicant’s amended claims are clearly directed to an artificial intelligence modeling system and method for trend detection and does not fall under any of the abstract idea groupings.
Applicant's prior art arguments have been fully considered but they are moot in light of the newly cited portions of the Libert reference and the newly cited Elias reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Libert, US Publication No. 20180114128 A1, hereinafter Libert in view of
Gray et al, US Publication No. 20160267396 A1, hereinafter Gray, in view of 
Elias et al, US Publication No. 20190147468 A1, hereinafter Elias. As per,

Claim 1
Libert teaches
A system, comprising: 
a processor configured to provide a trend detection interface; (Libert [0032]-[0033])
and a database containing transaction data, […], wherein the database is in data communication with the processor; wherein the processor is further configured to: (Libert [0032]-[0035])
select a dataset from the transaction data based on a first business and a first location, (Libert fig. 4 noting location analysis D18; [0040] “retrieving data regarding one or more selected business entities from data sources 110”)
train a trend recognition model on the dataset, wherein the training includes pattern recognition based on the first business and the first location; (Libert [0046] “Learner module 128 includes data and machine-executable instructions for updating the machine language training data and generating new coefficients and/or other parameters that govern how classifications are determined within the system”)
and generate a trend report using the trend recognition model, wherein the trend report identifies one or more trends associated with the first business and the first location, a measure of similarity between the first business and a second business, and an indication of profitability of the second business, (Libert [0041] “Classification data 1241B includes not only quantitative financial criteria such as … profitability;” [0047] “retrieving forward looking statements from annual reports and other corporate filings, performing sentiment analysis and text mining of these statements and determining based on logistical regression analysis or similarity metrics whether the statements and/or business decision data indicate that the business actions are in alignment with each other;” [0117] “utilizing Classification Data, E2, as the data source, the threat analysis product will track the primary business model measure … These measures are broken down into ‘flag’ and ‘alert’ thresholds, wherein a flag is a notation of a trend and an alert is triggered when a measure has reached the requirement for potential secondary designation”)
apply a trend detection engine to the trend report to generate trend detection interface data for presentation on the trend detection interface, (Libert fig. 1; fig. 9; [0128] “Screenshot 1000, FIG. 9, is a graphical representation of a web-based tool for reporting and monitoring key performance indicators”) wherein the trend detection interface data comprises a past performance of the first business, a past performance of the second business, ([0091] “To measure growth, two factors were considered: 1 year net revenue growth, which measures historic growth”) […] a predicted future performance of the first business, and a predicted future performance of the second business, ([0091] “To measure growth, two factors were considered: … and R&D spend as a percentage of revenue, which anticipates future growth”) 
communicate the trend detection interface data to the trend detection interface via an application programming interface, and (Libert [0032] “Data sources 110 include publicly available data regarding various businesses … Data stores 110, which take the exemplary form of one or more electronic, magnetic, or optical data-storage devices, are coupled or couplable via a wireless or wireline communications network, such as a local-, wide-, private-, or virtual-private network, to server 120, enabling data interchange via application program interface, JavaScript Object Notation, or electronic data interchange, or any convenient or desirable way of communicating data”)
wherein at least one of the one or more trends includes a correlation of the first business with a second business and a correlation strength indicator. (Libert [0051] “ the available business model classification schemes include the four-class business model scheme described herein, in addition to one or more other business model or industry classifiers defined, for example by the requesting user;” [0112] “retrieve the classifications and scores for two or more businesses for purposes of direct comparison and contrast, as well as identifying trends and correlations”)
Libert does not explicitly teach, Gray however in the analogous art of transaction data modeling teaches
[…] the transaction data including a location, a time, a merchant type, and a transaction history longevity from each retailer […]; (Gray [0034] “the data repository 112 may also include a database for storing … transaction histories;” [0091] “The transaction data includes transaction ID, transaction type, merchant category, amount, currency type, local currency amount, transaction location”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Libert’s trend detection model to include detailed transaction data and historical transaction data in view of Gray in an effort to improve the performance and accuracy of the model (see Gray ¶ [0072] & MPEP 2143G).
Libert / Gray do not explicitly teach, Elias however in the analogous art of business analytics teaches
[…] the measure of similarity between the first business and the second business, […] (Elias [0041] “The process also obtains success rate of other businesses of the same or similar business segment and having same or similar characteristics of any of the candidate locations, as ascertained based on the information collected by the process to that point;” [0045] “Based on the information collected, the process scores the locations creating a ranking of the candidate locations to open the business (322). The ranking is a ranking of the candidate locations on anticipated success of the proposed business at each of those candidate locations. The ranking is based on any combination of the information gained or determinations made in the process of FIG. 3, for instance the success rates of other businesses having attribute data correlating to the attribute data of the candidate locations, and the assigned weights of the business success attributes”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Libert’s trend detection model and Gray’s transaction data detail to include the measure of similarity in the trend detection interface data in view of Elias in an effort to improve and refine identified business segment needs in competitor analysis (see Elias ¶ [0046] & MPEP 2143G).
Claim 2
Libert still teaches the trend recognition model. Libert / Elias do not explicitly teach
wherein the trend recognition model is trained using supervised learning.
Gray however in the analogous art of transaction data modeling teaches
wherein the trend recognition model is trained using supervised learning. (Gray [0054] “the one or more machine learning models 250 may include supervised machine learning models only, unsupervised machine learning models only or both supervised and unsupervised machine learning models”)
	The rationales to modify/combine the teachings of Libert / Elias with/and the teachings of Gray are presented in the examining of claim 1 and incorporated herein.
Claim 3
Libert still teaches the trend recognition model. Libert / Elias do not explicitly teach
wherein the trend recognition model is trained using unsupervised learning.
Gray however in the analogous art of transaction data modeling teaches
wherein the trend recognition model is trained using unsupervised learning. (Gray [0054] “the one or more machine learning models 250 may include supervised machine learning models only, unsupervised machine learning models only or both supervised and unsupervised machine learning models”)
The rationales to modify/combine the teachings of Libert / Elias with/and the teachings of Gray are presented in the examining of claim 1 and incorporated herein.
Claim 4
Libert teaches
wherein the indication of profitability includes revenue data, expenditure data, profit margin data, and growth data. (Libert [0041] “data 1241B includes not only quantitative financial criteria such as revenue, profitability, growth trends, return on assets, employee and sales expenses and research and development expenditures”)
Claim 5
Libert teaches
wherein the trend recognition model is configured to compare the correlation strength indicator to a threshold prior to identifying the at least one of the one or more trends in the trend report. (Libert [0041] “Class definitions data 1241, which in some embodiments is selected and/or associated with a given user or subset of users, define exclusion criteria (data or rules) 1241A and classification data or rules 1241B for classifying business entitles based on their associated data within a system of four business model classes …  Exemplary exclusion criteria include business types, such as Real Estate Investment Trusts (REITs), and businesses having total revenues less than a threshold amount”)
Claim 6
Libert teaches
wherein the trend report includes an indication of growth of the first business and the second business. (Libert [0041] “data 1241B includes not only quantitative financial criteria such as revenue, profitability, growth trends, return on assets, employee and sales expenses and research and development expenditures;” [0044] “Scoring module 126 includes data and machine-executable instructions for processing classifications of business entities in combination with other financial metrics to produce various scores that are useful in analyzing businesses”)
Claim 7
Libert teaches
wherein the trend report includes a comparison of the first location with a second location. (Libert fig. 4 noting location analysis D18; [0112] “retrieve the classifications and scores for two or more businesses for purposes of direct comparison”)
Claim 8
Libert / Elias do not explicitly teach
wherein the dataset includes retail transaction data.
Gray however in the analogous art of transaction data modeling teaches
wherein the dataset includes retail transaction data. (Gray [0091] “The transaction data includes transaction ID, transaction type, merchant category, amount, currency type, local currency amount, transaction location”)
The rationales to modify/combine the teachings of Libert / Elias with/and the teachings of Gray are presented in the examining of claim 1 and incorporated herein.
Claim 9
Libert / Elias not explicitly teach
wherein the dataset includes consumer credit data.
Gray however in the analogous art of transaction data modeling teaches
wherein the dataset includes consumer credit data. (Gray [0090] “The profile data may be … credit history”)
The rationales to modify/combine the teachings of Libert / Elias with/and the teachings of Gray are presented in the examining of claim 1 and incorporated herein.
Claim 10
Libert teaches
wherein the dataset includes business plan data. (Libert [0030] “sources such as annual and analysts reports, management information and disclosures … and employee insights”)
Claim 21
Libert / Gray do not explicitly teach, Elias however in the analogous art of business analytics teaches
wherein the processor is further configured to apply the trend detection engine to provide feedback to the trend recognition model. (Elias [0014] “ a cognitive system analyzes attribute data provided from several sources, the attribute data being for the business success attributes … Additionally, it learns over time as it provides advice, obtaining feedback and improving future analyses”)
The rationales to modify/combine the teachings of Libert / Gray with/and the teachings of Elias are presented in the examining of claim 1 and incorporated herein.
	
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0083128 A1, Guo et al, Harnessing the Power of the General Public for Crowdsourced Business Intelligence: A Survey, 2019.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624